PER CURIAM.
Affirmed. See § 695.01(1), Fla. Stat. (2012); Mayfield v. First City Bank of Fla., 95 So.Sd 398, 401 (Fla. 1st DCA 2012), review denied, 116 So.3d 1261 (Fla.2013) (“Section 695.01 is a ‘notice’ recording statute, the primary purpose of which is to protect subsequent purchasers (including mortgagees and creditors) against claims arising from prior unrecorded instruments.”); see also Sunshine State Ins. Co. v. Davide, 117 So.3d 1142, 1144 (Fla. 3d DCA 2013) (“When a cause is tried without a jury, the trial judge’s findings of fact are clothed with a presumption of correctness on appeal, and these findings will not be disturbed unless the appellant can demonstrate that they are clearly erroneous.”) (citations omitted).